Citation Nr: 0531621	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-20 809A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability.

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1969 
to December 1970.  In June 2004, the Board of Veterans 
Appeals (the Board) denied service connection for a skin rash 
in the groin, an effective date prior to February 23, 2000 
for service connection for low back disability, and an 
initial compensable evaluation for service-connected 
bilateral hearing loss.  The Board remanded the issues of 
service connection for genitourinary disability and an 
initial evaluation in excess of 40 percent for service-
connected degenerative joint disease of the lumbar spine to 
the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) for additional development.  The 
case is again before the Board for adjudication.  Written 
evidence received by VA in 2005 was accompanied by a waiver 
of RO consideration.  See 38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The veteran does not have a genitourinary disability that 
is related to military service.

2.  Prior to September 23, 2002, the evidence does not show 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.

3.  Beginning September 23, 2002, the veteran does not have 
unfavorable ankylosis of the entire thoracolumbar spine; and 
he does not have incapacitating episodes having a duration of 
at least six weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  A genitourinary disability was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


2.  The criteria for a rating in excess of 40 percent for 
service-connected low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In August 2002, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to an increased evaluation for service-connected 
low back disability.  In May 2003, the veteran was informed 
by VA of the requirements needed to establish entitlement to 
service connection for genitourinary disability.  

In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Private medical 
evidence was subsequently received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation was conducted 
in July 2004.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues on appeal.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to his VA claims folder with respect to the 
issues decided herein.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Evidence Considered

The evidence on file and considered by the Board consists of 
the veteran's service medical records, private hospital and 
other treatment and evaluation records dated from March 1987 
to June 2004, VA examination and treatment records dated from 
August 1992 to July 2005, May 1993 and January 1998 Social 
Security Administration decisions with associated medical 
evidence dated prior to 1998, and written statements by and 
on behalf of the veteran.

Service Connection Claim 

The Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran contends that he has a genitourinary disability 
that began in service.  His service medical records reveal 
that he had acute urethritis, due to gonococcus, in October 
1969.  He complained in September 1970 of pain in the left 
groin area; muscle strain was diagnosed.  His genitourinary 
system was normal on discharge examination in September 1970; 
a urinalysis showed pyuria with a negative culture.  The 
impression in October 1970 was acute epididymitis.  

The initial post-service medical reference to a genitourinary 
disability was not until August 1988, over 17 years after 
service discharge, when the veteran was hospitalized at a 
private facility with intermittent but severe left testicular 
pain; left renal calculus was diagnosed.  Cf Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  


The veteran had a normal testes, without hernia, in July 
1989.  According to a July 1995 statement from T.T. Hart, 
M.D., the veteran had had urethral dilatation for penile 
stricture and periodic problems with dysuria.  Dr. Hart noted 
in April 2000 that the veteran had had problems with 
urethritis and prostatitis since service, for which he had 
treated the veteran on an outpatient basis.  Private 
treatment records dated in June 2001 note that the veteran 
had venereal disease in service and had occasional flare-ups 
of prostatitis, possibly due to the venereal disease.  
According to a June 2003 statement from Dr. Hart, the veteran 
still had periodic flare-ups of urinary tract infections.  It 
was reported in VA treatment records dated in December 2003 
that the veteran had erectile dysfunction and urinary 
symptoms, such as post-void dribbling and frequency.  VA x-
rays of the spine in January 2004 showed calcifications in 
the lower pelvis; it was noted that urinary bladder stones 
could not be excluded.  

As a result of the Board's June 2004 remand, an examination 
was conducted in July 2004.  The examiner noted that the 
claims file was reviewed.  The veteran complained of 
epididymitis flare-ups and mild pain about four times a year, 
with no current problem.  On physical examination, the 
veteran had normal genitalia with slight tenderness of the 
left testicle.  The examiner diagnosed chronic, mild left 
epididymitis of minimal, if any, significance, that was not 
caused or aggravated by military service.  

Although Dr. Hart concluded in April 2000 that the veteran 
had problems with urethritis and prostatitis since service, 
the Board notes that the veteran's service urethritis was 
considered to be acute in October 1969, that initial post-
service reference to either urethritis or prostatitis was not 
until more than 15 years after service discharge, and that 
neither disability was diagnosed on VA examination in June 
2004.  With respect to epididymitis, the condition was 
considered acute in service and the VA examiner concluded in 
July 2004, after review of the claims file, that the 
veteran's current epididymitis was not caused or aggravated 
by service.  Consequently, because the Board finds that the 
July 2004 VA opinion, which is based on a review of the 
entire claims file, is more probative than the April 2000 
statement from Dr. Hart, service connection for a 
genitourinary disability is not warranted.


Although there are written statements on file by and on 
behalf of the veteran in support of his claim for service 
connection for a genitourinary disability, a lay persons, 
such as the veteran, is not competent to comment on medical 
matters such as the cause of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Finally, in reaching the above decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Increased Rating Claim

The Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
back disorder.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Specific Schedular Criteria

The veteran's service-connected lumbosacral spine disability 
is currently assigned a 40 percent disability rating under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5243.  

Regulatory changes amended the rating criteria for evaluating 
intervertebral disc syndrome effective on September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (2002).  Effective September 
26, 2003, VA revised the criteria for diagnosing and 
evaluating the spine.  See 68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO has addressed the veteran's claim for increase under 
the criteria effective prior to September 23, 2002, the 
criteria effective on September 23, 2002, and the criteria 
effective on September 26, 2003.  Therefore, there is no 
prejudice to the veteran for the Board to apply the 
regulatory provisions of both September 23, 2002 and 
September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5293.  Under this diagnostic code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief. 

According to 38 C.F.R. Section 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, a 60 percent evaluation may be 
assigned when there is evidence of intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past twelve months; and a 40 
percent evaluation is assigned when the incapacitating 
symptom episodes last at least four weeks, but less than six 
weeks.  This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision.  
69 Fed. Reg. 32449 (2003).

Note (1) states that for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (2) states that when evaluating the disability on the 
basis of chronic manifestations, evaluate the orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. 

Note (3) provides that if the intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. 

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 50 percent evaluation is assigned 
for lumbosacral strain when there is unfavorable ankylosis of 
the entire thoracolumbar spine; and a 40 percent evaluation 
is assigned for forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2005).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2) 
(2005).  

Prior to the 2003 revision, rating based on limitation of 
motion of the lumbar spine was available under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5292.  However, a 40 percent 
evaluation was the maximum schedular evaluation.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (noting that 
if a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion and a higher rating requires ankylosis, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable).

Analysis

The veteran was service connected for low back disability by 
rating decision in April 2002; a 40 percent evaluation was 
assigned effective February 23, 2000, the date the claim was 
received by VA.  See 38 C.F.R. § 3.400.  The veteran timely 
appealed the assigned rating.  Based on this procedural 
history, the Board finds that the veteran's claim for an 
initial evaluation in excess of 40 percent for compensable 
evaluation for service-connected low back disability is an 
original claim that was placed in appellate status by a 
notice of disagreement expressing disagreement with the 
initial rating award dated in April 2002, which granted 
service connection for low back disability and assigned a 40 
percent evaluation effective February 23, 2000.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evidence on file prior to September 23, 2002 must be 
reviewed to determine whether there was evidence of more than 
severe intervertebral disc syndrome, which involves recurring 
attacks but with intermittent relief.  Dr. Hart concluded in 
September 1994 that the veteran was disabled secondary to 
back pain.  However, as previously noted, the veteran is 
assigned a 40 percent evaluation as compensation for his 
significant low back disability, which covers severe loss of 
motion under the old criteria.  Chronic lumbosacral strain 
was diagnosed on VA examination in November 1995; there were 
no localizing neurological signs.  Private magnetic resonance 
imaging (MRI) of the lumbar spine in April 1999 showed 
degenerative changes and mild disc bulging of L3-5, without 
herniation.  

Dr. Hart reported in April 2000 that the veteran was 100 
percent disabled because of his back, for which he was 
receiving Social Security benefits; the diagnosis was chronic 
low back pain syndrome with exacerbations, degenerative disc 
disease.  When hospitalized for other problems at Shoals 
Hospital in June 2001, it was noted that the veteran 
complained of severe low back pain with activity but that he 
did not have any neurosurgical lesion.  On VA examination in 
August 2001, the veteran complained of weakness, 
fatigability, and flare-ups.  Motion of the back included 53 
degrees of flexion and 44 degrees of extension.  No deep 
tendon reflexes were elicited at the knee.  There was 
evidence of painful motion, muscle spasm, weakness, and 
tenderness.  The diagnosis was degenerative joint disease of 
the lumbosacral spine, with loss of function due to pain.  

Although the above medical evidence shows significant low 
back disability prior to September 2002, pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief was not shown.  In 
other words, the evidence shows recurring attacks indicative 
of neuropathy with intermittent relief rather than constant 
symptoms with little relief.  In fact, the only notation of 
significant neuropathy with muscle spasm was on VA 
examination in August 2001.  There was no evidence of 
herniation on the April 1999 MRI or on hospitalization in 
June 2001.  Consequently, the veteran's low back disability 
prior to September 23, 2002 warrants a 40 percent evaluation, 
but nor more.  

An evaluation in excess of 40 percent is also not warranted 
based on the rating criteria for intervertebral disc syndrome 
effective September 23, 2002, under Diagnostic Code 5293, 
because there is no evidence of incapacitating episodes, 
meaning acute signs and symptoms that require bed rest 
prescribed by a physician and treatment by a physician, 
having a duration of at least six weeks during the previous 
year.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2005).  Despite the veteran's low back pain and functional 
impairment, for which Dr. Hart noted in January 2005 he had 
to lie down several times a day and for which he is assigned 
a 40 percent evaluation, there is no record on file of 
incapacitating episodes after September 2002 requiring bed 
rest for a total of at least six weeks.  In fact, it was 
reported on VA examination in July 2004 that the veteran only 
had moderate loss of function due to low back pain, with no 
sign or symptoms of radiculopathy.  Additionally, the veteran 
denied any radiculopathy when seen for other outpatient 
treatment by VA in November 2004.


Moreover, an increased evaluation is not warranted under the 
schedular criteria for the spine effective September 26, 
2003, which provides a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine, as range of low 
back motion in July 2004 included 5 degrees of backward 
flexion and 95 degrees of forward flexion, with side bending 
to 45 degrees on the right and 40 degrees on the left.  There 
was no notation or evidence of either favorable or 
unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).

Separate evaluations for the orthopedic and neurological 
manifestations of the veteran's low back disability are not 
warranted because the VA examiner concluded in June 2004 that 
there were no significant signs or symptoms of radiculopathy.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 Note (2) (2003); 
38 C.F.R. § 4.71a, Note (1) (2005; see also 38 C.F.R. § 4.25 
(2005).

Also weighed by the Board were the provisions of 38 C.F.R. § 
4.40 regarding proper consideration to be given the effects 
of pain in assigning a disability rating, as well as the 
provisions of 38 C.F.R. § 4.45 and the Court's holding in 
DeLuca, noted above.  However, as the veteran has been 
assigned the maximum evaluation for limitation of motion of 
the lumbar spine, a higher evaluation based on pain may not 
be assigned.  Johnston v, Brown, 10 Vet. App. 80 (1997).

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture or 
ankylosis, which are the only codes that provide an 
evaluation higher than 40 percent for lumbosacral spine 
disability, the Board finds that the rating code assigned to 
the veteran's service-connected low back disability is the 
most appropriate code both before and after the schedular 
changes noted above.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5289 (2002); see also 38 C.F.R. § 4.71a (2005).

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b) (2005) has also been considered.  There is 
no evidence that the veteran has been frequently hospitalized 
due to his service-connected lumbosacral spine disability.  
Additionally, the recent evidence does not show that the 
veteran's service-connected lumbosacral spine disability 
causes marked interference with employment.  Accordingly, the 
RO's decision not to refer the issue for extraschedular 
consideration to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct. 

After review of the evidence, there is no medical evidence of 
record that would support a rating in excess of 40 percent 
for low back disability at any time since April 2000, the 
date when service connection was established.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

As the preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 40 percent for 
low back disability, the doctrine of reasonable doubt is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for genitourinary disability is denied.

An initial evaluation in excess of 40 percent for service-
connected lumbosacral spine disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


